289 Pa. Superior Ct. 187 (1981)
432 A.2d 1115
SUN OIL COMPANY OF PENNSYLVANIA,
v.
Thomas E. BANGHART and Mor, Inc.
Appeal of Thomas E. BANGHART.
SUN OIL COMPANY OF PENNSYLVANIA,
v.
Thomas E. BANGHART, Appellant.
Superior Court of Pennsylvania.
Argued September 8, 1980.
Filed July 24, 1981.
Norman P. Zarwin, Philadelphia, for Banghart, appellant.
Edward J. Carney, Jr., Media, for Sun Oil, appellee.
John P. Trevaskis, Media, for Mor, Inc., appellee at No. 466.
*188 Before WICKERSHAM, HOFFMAN and VAN der VOORT, JJ.
PER CURIAM:
These appeals are taken from an Order dismissing appellants' exceptions. No judgment has been entered. Such an Order is interlocutory and unappealable. See Ruhl L. Heffner v. Michael Bock and Marguerite Bock, 287 Pa.Super. 345, 430 A.2d 318 (1981) and cases cited therein.
Appeals quashed.